ORDER
This matter have been duly presented to the Court pursuant to Rule l:20-10(b), following a motion for discipline by consent of the law firm of SILLS CUMMIS ZUCKERMAN RADIN TISCHMAN EPSTEIN & GROSS of NEWARK;
And the Office of Attorney Ethics and respondent having signed a stipulation of disciplme by consent in wHch it was agreed that the law firm violated RPC 5.1(a) (failure to make reasonable *223efforts to ensure that lawyers of the law firm undertake measures that give reasonable assurance that all lawyers conform to the Rules of Professional Conduct);
And the parties having agreed that the law firm’s conduct violated RPC 5.1(a) and that said conduct warrants a reprimand;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for the law firm’s ethics violation and having granted the motion for discipline by consent in District Docket No. XIV-00-408E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20 — 16(e);
And good cause appearing;
It is ORDERED that the law firm of SILLS CUMMIS ZUCK-ERMAN RADIN TISCHMAN EPSTEIN & GROSS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of its file as a law firm of this State; and it is further
ORDERED that respondent law firm reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.